1                              NOT FOR PUBLICATION                           FILED
 2
 3                       UNITED STATES COURT OF APPEALS                       AUG 21 2018
 4                                                                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS
 5                              FOR THE NINTH CIRCUIT
 6
     PETER GERARD WAHL,                              No. 18-15754

                     Plaintiff-Appellant,            D.C. No. 1:16-cv-01576-LJO-BAM

      v.
                                                     MEMORANDUM*
     SUTTON, Warden,

                     Defendant-Appellee.
 7
 8                      Appeal from the United States District Court
 9                         for the Eastern District of California
10                      Lawrence J. O'Neill, Chief Judge, Presiding
11
12                              Submitted August 15, 2018**
13
14   Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

15         Former California state prisoner Peter Gerard Wahl appeals pro se from the

16   district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging Eighth

17   and Fourteenth Amendment claims relating to his detention past his release date.

18   We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Wilhelm v.


           *
                  This disposition is not appropriate for publication and is not precedent
     except as provided by Ninth Circuit Rule 36-3.
           **
                  The panel unanimously concludes this case is suitable for decision
     without oral argument. See Fed. R. App. P. 34(a)(2).
 1   Rotman, 680 F.3d 1113, 1118 (9th Cir. 2012) (dismissal under 28 U.S.C.

 2   § 1915A); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order)

 3   (dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii)). We affirm in part, reverse in part,

 4   and remand.

 5         The district court properly dismissed Wahl’s due process claim because

 6   Wahl failed to allege facts sufficient to show that an official practice or procedure

 7   led to his unlawful detention. See Haygood v. Younger, 769 F.2d 1350, 1359 (9th

 8   Cir. 1985) (en banc) (setting forth standard for evaluating a due process violation

 9   in the context of an unlawful detention).

10         The district court dismissed Wahl’s deliberate indifference claim, finding no

11   indication that defendant was aware of Wahl’s reduced sentence. However, Wahl

12   alleged that defendant was informed of his reduced sentence through the grievance

13   process and then failed to intervene. Liberally construed, these allegations are

14   sufficient to warrant ordering defendant to file an answer. See id. at 1354-55

15   (explaining that detention beyond the termination of a sentence constitutes cruel

16   and unusual punishment where the defendant, after being put on notice, fails to

17   act); see also Wilhelm, 680 F.3d at 116 (pro se pleadings must be liberally

18   construed). We reverse the judgment as to Wahl’s deliberate indifference claim

                                                 2                                  18-15754
1

2   only and remand for further proceedings.

3         AFFIRMED in part, REVERSED in part, and REMANDED.




                                               3              18-15754